Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1: --outside the range— in the last two lines of claim 1 has been replaced with –outside said pre-defined range--.
Claim 7: “outside the range” in two last lines of the claim 7 has been replaced with –outside said pre-defined range--.
Claim 8: “outside the range” in line 3 from the bottom of the claim has been replaced with –outside said pre-defined range--.
The application has been amended as follows: 

            Examiner’s Statement of Reasons for Allowance
Claims 1-6 are allowed because the prior art fail to teach electronic circuit for driving a thermocouple element, the electronic circuit comprising:
contact electrodes for connecting cold-end electrodes of the thermocouple element;
 a measurement circuitry to measure a thermo-voltage generated by the thermocouple
element between the contact electrodes as a function of a temperature difference between the cold-end electrodes and a hot-end side of the thermocouple element; and 
a processor;
wherein one of the contact electrodes is connected to a supply voltage and to a ground potential of the electronic circuit over a voltage divider having resistors with pre-defined resistance values such that a common mode voltage between the contact electrode and the ground potential is in a pre-defined range;
if a leakage resistance effective between the contact electrode—and the ground potential is greater than a pre-defined threshold, the processor compares the common mode voltage to the pre-defined range and  generates a calibration value for the measurement circuitry if the common voltage is outside said pre-defined range, in combination with the remaining limitations of claims 2-6.

Claim 7 is allowed because the prior art fail to teach temperature sensing device comprising: 
a thermocouple element;
contact electrodes for connecting cold-end electrodes of the thermocouple element;
a measurement circuit to measure a thermo-voltage generated by the thermocouple element between the contact electrodes as a function of a temperature difference between the cold-end electrodes and a hot-end side of the thermocouple element;
wherein one of the contact electrodes is connected to a supply voltage and to a ground potential of the electronic circuit over a voltage divider having resistors with pre-defined resistance values such that a common mode voltage between the contact electrode and the ground potential is in a pre-defined range, if a leakage resistance effective between the contact electrode and the ground potential is greater than a pre-defined threshold; and
a processor to compare the common mode voltage to the pre-defined range and to generate a calibration value for the measurement circuitry if the common mode voltage is outside said pre-defined range.

Claims 8-9 are allowed because the prior art fail to teach method for determining a temperature related signal using a thermocouple element and for observing a leakage resistance of the thermocouple element, the method comprising: wherein
measuring a thermo-voltage generated by the thermocouple element between contact electrodes as a function of a temperature difference between the cold-end electrodes and a hot-end side of the thermocouple element:
wherein one of the contact electrodes is connected to a supply voltage and to a ground potential of the an electronic circuit over a voltage divider having resistors with pre-defined resistance values;
generating a common mode voltage with the voltage divider between the contact electrode and the ground potential, wherein the common mode voltage is in a pre-defined range;
if a leakage resistance between the contact electrode and the ground potential exceeds a pre-defined threshold, comparing the common mode voltage to the pre-defined range;

if the common mode voltage is outside said pre-defined range, generating a calibration value for calibrating the measurement circuitry, in combination with the remaining limitations of claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 14, 2021